McFarland, J.
The record in this case shows that an action for divorce between the parties herein is pending and undetermined in the superior court; that the court made an order that defendant pay to plaintiff $25 per month alimony, and that afterward the court made another order that defendant pay to plaintiff $150 counsel fees. Defendant takes a separate appeal from each of said orders, and respondent moves to dismiss the appeal from the order allowing the counsel fees. (As appellant does not move to dismiss the appeal from the order allowing alimony, that question is not before us.)
The appeal from the order allowing $150 counsel fees must be dismissed because the amount in dispute is too small to give the court jurisdiction.
The appeal from the order allowing counsel fees is dismissed.
Fox, J., Sharpstein, J., Paterson, J., Thornton, J., and Beatty, C. J., concurred.